In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00372-CV

CHARLES JACKSON, Appellant                 §    On Appeal from the 30th District Court

                                           §    of Wichita County (178,964-A)
V.
                                           §    September 3, 2020

LCB DEALER MANAGEMENT, LLC                 §    Opinion by Justice Womack
D/B/A LIPSCOMB CHEVROLET, LP,
Appellee

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Dana Womack
                                         Justice Dana Womack